 

Exhibit 10.2

 

Execution Version

EIGHTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter called this “Amendment”) is dated effective as of May 22, 2013, by
and among BREITBURN OPERATING L.P., a Delaware limited partnership (the
“Company”), BREITBURN ENERGY PARTNERS L.P., as Parent Guarantor (“Parent”),
BreitBurn GP, LLC (the “Parent GP”), BreitBurn Operating GP, LLC (the “General
Partner”), the Subsidiaries of the Parent and/or the Company, as guarantors (the
“Subsidiary Guarantors”, and together with the Parent, the Parent GP, and the
General Partner, the “Guarantors”), EACH LENDER SIGNATORY HERETO, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders (in
such capacity, together with its successors in such capacity “Administrative
Agent”). Capitalized terms used in this Amendment, and not otherwise defined in
this Amendment, have the meanings assigned thereto in the Credit Agreement
defined below.

 

WITNESSETH:

 

WHEREAS, the Company, the Guarantors, Administrative Agent, Issuing Lender and
the lenders from time to time party thereto (the “Lenders”) are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 7, 2010, as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement and Consent and First Amendment to Security Agreement dated as of
September 17, 2010, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of May 9, 2011, that certain Third Amendment to Second
Amended and Restated Credit Agreement dated as of August 3, 2011, that certain
Fourth Amendment to Second Amended and Restated Credit Agreement dated as of
October 5, 2011, that certain Fifth Amendment to Second Amended and Restated
Credit Agreement dated as of May 25, 2012, that certain Sixth Amendment to
Second Amended and Restated Credit Agreement, dated as of October 11, 2012, and
that certain Seventh Amendment to Second Amended and Restated Credit Agreement,
dated as of February 26, 2013 (as further amended, modified or restated from
time to time, the “Credit Agreement”), whereby upon the terms and conditions
therein stated the Lenders have agreed to make certain loans to the Company upon
the terms and conditions set forth therein;

 

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms hereof, the undersigned Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

  Eighth Amendment

 

 

SECTION 1.          Amendments to Credit Agreement. Effective as of the
Amendment Effective Date, the Credit Agreement is hereby amended as follows:

 

(a)          The following definitions are hereby added to Section 1.01 of the
Credit Agreement in proper alphabetical order:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest or lien to
secure, or the provision of other support by such Loan Party of, such Swap
Obligation (or any guarantee or provision of support thereof) is or becomes
illegal under the Commodity Exchange Act by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time such guaranty, grant of security interest
or lien or provision of support of, such Swap Obligation (or any guarantee or
provision of support thereof) becomes effective. If a Swap Obligation arises
under a Master Agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such guaranty, grant of security interest or lien to secure or
provision of other support is or becomes illegal.

 

“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master derivatives agreement, and any
schedules to any of the foregoing.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty of such Loan Party, or the grant by such party of a security interest
or lien to secure, or the provision of other support of, such Swap Obligation
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in a
country, in each case, that is subject to a country sanctions program
administered and enforced by OFAC.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Swap” means any “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swap Obligation” means any obligation to pay or perform under any Swap (whether
or not such obligation is an Obligation under a Lender Derivative Contract).

 

 -2-Eighth Amendment

 

 

(b)          The definition of “Change in Law” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following proviso to the end thereof:

 

“provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.”

 

(c)          The following definition in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows (changes marked for
convenience purposes):

 

“Obligations” means all advances, debts, liabilities, obligations, covenants and
duties owing or to be owing, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising or incurred, by the Company or any other Loan
Party: (a) to any Lender, the Issuing Lender, the Administrative Agent, or any
Indemnitee under any Loan Document; (b) to any Lender Derivative Provider under
any Lender Derivative Contract (but excluding any Excluded Swap Obligation); and
(c) all renewals, extensions and rearrangements of the foregoing; in each case
including interest accruing subsequent to the filing of a petition or other
proceeding under the Bankruptcy Code or other similar proceeding.

 

(d)          Increased Costs. Section 3.03(a) of the Credit Agreement is hereby
amended by deleting each parenthetical “(other than Taxes)” and replacing it
with “(other than Indemnified Taxes and Taxes described in clauses (b) through
(e) of the definition of Excluded Taxes)”.

 

(e)          Representations and Warranties (OFAC). The following is added as a
new Section 6.26 to the Credit Agreement:

 

“6.26         OFAC. Neither Parent nor any of its Subsidiaries is in violation
of any of the country or list based economic and trade sanctions administered
and enforced by OFAC. Neither Parent nor any of its Subsidiaries (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has its assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. No proceeds of any
Loan will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.”

 

(f)          Covenants. The following is hereby added as a new Section 7.20 to
the Credit Agreement:

 

“7.20         Keepwell (Commodity Exchange Act). Each Loan Party that is a
Qualified ECP Guarantor shall, and shall cause each of its Subsidiaries which is
a Qualified ECP Guarantor to, undertake to provide such funds or other support
as may be needed from time to time by each other Loan Party to honor all of its
obligations under any Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 7.20 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.20 voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 7.20 shall remain in full force and effect until this
Agreement is terminated. Each Qualified ECP Guarantor intends that this Section
7.20 shall constitute, and this Section 7.20 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

 -3-Eighth Amendment

 

 

(g)          Limitation on Indebtedness. Section 8.05(e) of the Credit Agreement
is hereby amended and restated in its entirety as follows (changes marked for
convenience purposes):

 

“(e)          Senior Unsecured Notes and guaranties given by the Company, the
Parent or any Subsidiary that is a guarantor hereunder with respect thereto;
provided that (i) the principal amount of such Indebtedness shall not exceed
$1,000,000,000 in the aggregate, and (ii) after giving pro forma effect to
suchthe issuance of such Indebtedness and any attendant automatic reduction in
the Borrowing Base (and any resulting mandatory prepayment) required by the
second proviso of this clause (e), Parent shall be in compliance with Sections
8.15 and 8.16 for the four-fiscal quarter period most recently ended, further
provided that, the Borrowing Base shall automatically reduce on the date of such
issuance of Senior Unsecured Notes by an amount equal to 25% of the stated
principal amount of such Senior Unsecured Notes, except to the extent that the
proceeds from the issuance of such Senior Unsecured Notes are used to refinance
all or a portion of the principal amount of Senior Unsecured Notes existing at
such time;”

 

(h)          Section 8.08(d) of the Credit Agreement is hereby amended by
deleting the reference to “$10,000,000” and replacing it with “$30,000,000”.

 

(i)          Section 8.08(g) of the Credit Agreement is hereby amended by
deleting the reference to “$10,000,000” and replacing it with “$30,000,000”.

 

(j)          Section 8.10 of the Credit Agreement is hereby amended by deleting
the “and” at the end of subsection (d), replacing the period at the end of
subsection (e) with “; and”, and adding the following as a new subsection (f):

 

“(f)          Derivative Contracts entered into with the purpose and effect of
fixing prices for greenhouse gas (GHG) allowances related to expected emissions
of GHG from the Company’s and its Subsidiaries’ facilities located in the State
of California, provided that at all times: (i) no such Derivative Contract fixes
a price for a term of more than sixty (60) months; (ii) the aggregate monthly
notional amounts covered by all such Derivative Contract (determined, in the
case of Derivative Contracts that are not settled on a monthly basis, by a
monthly proration reasonably acceptable to Administrative Agent) for any single
month does not in the aggregate exceed 100% of the Company’s and its
Subsidiaries’ aggregate projected GHG emissions from such facilities for such
month, (iii) except for Letters of Credit and the Collateral under the Security
Documents with respect to Obligations to Lender Derivative Providers, no such
Derivative Contract requires the Company or any of its Subsidiaries to put up
money, assets or other security against the event of its nonperformance prior to
actual default in performing its obligations thereunder, and (iv) each such
Derivative Contract is with a counterparty or has a guarantor of the obligation
of the counterparty who (unless such counterparty is a Lender Derivative
Provider) at the time the Derivative Contract is made has long-term obligations
rated A+ or A1, or better, respectively, by Standard & Poor’s Corporation or
Moody’s Investors Services, Inc. (or a successor credit rating agency).”

 

(k)          Events of Default (Change of Control). Section 9.01(h) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

 

“(h)          Change of Control. There shall occur a Change of Control; or”

 

 -4-Eighth Amendment

 

 

(l)          Remedies. The fourth clause of Section 9.02(b) of the Credit
Agreement is hereby amended by adding the following to the end thereof:

 

“; provided that, to the extent that any Excluded Swap Obligation exists,
payments or the proceeds of any Collateral provided by a Loan Party that is not
a Qualified ECP Guarantor may not be shared with a Lender Derivative Provider to
the extent that doing so would violate the Commodity Exchange Act;”

 

(m)          Commitments. Schedule 2.01 to the Credit Agreement is hereby
replaced with Schedule 2.01 attached hereto.

SECTION 2.          Borrowing Base; Elected Commitment Amount. Upon the
effectiveness of this Amendment, (a) in accordance with Section 2.05(a) of the
Credit Agreement (Scheduled Borrowing Base Determinations), the Administrative
Agent and the Lenders agree that the Borrowing Base on the Amendment Effective
Date shall be $1,200,000,000 and (b) in accordance with Section 2.04(b) of the
Credit Agreement (Request for Increase), the Administrative Agent and the
Lenders agree that the Elected Commitment Amount on the Amendment Effective Date
shall be $1,000,000,000.

 

SECTION 3.          Reallocation and Increase of Commitments; New Lenders.

 

(a)          The Lenders have agreed among themselves to reallocate their
respective outstanding Loans and Commitments, and to, among other things, (i)
permit one or more of the Lenders to increase their respective Commitments under
the Credit Agreement (each, an “Increasing Lender”), and (ii) allow certain
additional Persons who qualify as Eligible Assignees to become a party to the
Credit Agreement as a Lender (each, a “New Lender”) by acquiring an interest in
the Commitment. Each of the Administrative Agent, the Issuing Lender, the
Company and each other Loan Party hereby consents to (i) the reallocation of the
Commitments as set forth on Schedule 2.01 attached hereto, (ii) the reallocation
of the outstanding Loans in accordance with each Lender’s Pro Rata Share of the
Elected Commitment Amount as set forth on Schedule 2.01 attached hereto, and
(iii) the increase in each Increasing Lender’s Commitment, and (iv) each New
Lender’s acquisition of an interest in the Commitment. On the Amendment
Effective Date and after giving effect to such reallocation and increase of the
Commitments, the Elective Commitment Amount and Pro Rata Share of each Lender
shall be as set forth on Schedule 2.01 attached hereto. Each Lender hereby
consents to the Commitments and Pro Rata Shares set forth on Schedule 2.01
attached hereto and makes such allocations among themselves such that after
giving effect to this Amendment each Lender’s (including each New Lender’s)
outstanding Loans shall equal such Lender’s Pro Rata Share. The reallocation of
the Commitments among the Lenders (including the New Lenders) shall be deemed to
have been consummated pursuant to the terms of the Assignment and Assumption
attached as Exhibit D to the Credit Agreement as if the Lenders had executed an
Assignment and Assumption with respect to such reallocation. The Administrative
Agent hereby waives the $3,000 processing and recordation fee set forth in
Section 11.06(b)(iv) of the Credit Agreement with respect to the assignments and
reallocations contemplated by this Section 3.

 

(b)          If, as a result of the reallocation effected under this Section 3,
any Lender incurs any losses, out-of-pocket costs or expenses as a result of any
payment of LIBOR Loan prior to the last day of the Interest Period applicable
thereto (whether by the Company or by reallocation of the outstandings of the
LIBOR Loans under the Credit Agreement to effect the assignments provided
herein) and such Lender makes a request for compensation, the Company shall,
within 10 days of any written demand sent by such Lender to the Company through
the Administrative Agent, pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for such losses,
out-of-pocket costs or expenses incurred as a result of such payment, including,
without limitation, any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by any Lender to fund or maintain such LIBOR Loan.

 

 -5-Eighth Amendment

 

 

(c)          On the Amendment Effective Date, the Administrative Agent shall
take the actions specified in Section 11.06 of the Credit Agreement (Successors
and Assigns), including recording the assignments described herein in the
Register, and such assignments shall be effective for purposes of the Credit
Agreement.

 

SECTION 4.          Guarantor Confirmation.

 

(a)          The Guarantors hereby consent and agree to this Amendment and each
of the transactions contemplated hereby.

 

(b)          The Company and each of the Guarantors ratifies and confirms the
debts, duties, obligations, liabilities, rights, titles, pledges, grants of
security interests, liens, powers, and privileges existing by virtue of the Loan
Documents to which it is a party.

 

(c)          The Company and each of the Guarantors agrees that the guarantees,
pledges, grants of security interests and other obligations, and the terms of
each of the Security Agreements and Guaranties to which it is a party, are not
impaired, released, diminished or reduced in any manner whatsoever and shall
continue to be in full force and effect and shall continue to secure all
Obligations.

 

(d)          The Company and each of the Guarantors acknowledges and agrees that
all terms, provisions, and conditions of the Loan Documents to which it is a
party (as amended by this Amendment) shall continue in full force and effect and
shall remain enforceable and binding in accordance with their respective terms.

 

SECTION 5.          Conditions of Effectiveness. This Agreement and the
amendments hereunder shall become effective as of the date first set forth above
(the “Amendment Effective Date”), provided that the following conditions shall
have been satisfied:

 

(a)          Amendment. The Administrative Agent shall have received a
counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Issuing Lender, each of the Lenders, the Company, and
the Guarantors (which may be by telecopy or PDF transmission).

 

(b)          No Default; Representations and Warranties. As of the Amendment
Effective Date:

 

(i)           the representations and warranties of the Company and the
Guarantors in Article VI of the Credit Agreement and in the other Loan Documents
as amended hereby shall be true and correct in all material respects (except to
the extent such representations and warranties expressly refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that the representations and warranties contained in clauses (a) and (b)
of Section 6.14 of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement);

 

(ii)         no Default or Event of Default shall exist; and

 

(iii)        since December 31, 2012, there shall have been no event,
development or circumstance that has had or could reasonably be expected to have
a Material Adverse Effect.

 

 -6-Eighth Amendment

 

 

(c)          Payment of Fees. The Company shall have paid all accrued and unpaid
fees, costs and expenses owed pursuant to the Credit Agreement to the extent
then due and payable on the Amendment Effective Date.

 

(d)          Additional Documents. Such other documents, in form and substance
satisfactory to Administrative Agent, as the Administrative Agent may reasonably
request.

 

SECTION 6.          Representations and Warranties. Each of the Company and the
Parent represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:

 

(a)           It has the organizational power and authority to execute, deliver
and perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)          The Credit Agreement, as amended by this Amendment, the Loan
Documents and each and every other document executed and delivered to the
Administrative Agent and the Lenders in connection with this Amendment to which
it or any other Loan Party is a party constitute the legal, valid and binding
obligations of it and such other Loan Parties, to the extent such Person is a
party thereto, enforceable against such Person in accordance with their
respective terms except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

(c)          This Amendment does not and will not violate any provisions of any
of the Organization Documents of the Company.

 

(d)          No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority is necessary or
required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Amendment.

 

(e)          After giving effect to this Amendment, (i) no Default or Event of
Default will exist, and all of the representations and warranties contained in
the Credit Agreement and in the other Loan Documents are true and correct in all
material respects on and as of this date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date) and (ii) since December
31, 2012, there has been no event, development or circumstance that has had or
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 7.          Miscellaneous.

 

(a)          Reference to the Credit Agreement. Upon the effectiveness hereof,
on and after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby.

 

(b)          Effect on the Credit Agreement. Except as specifically amended by
this Amendment, the Credit Agreement shall remain in full force and effect and
is hereby ratified and confirmed.

 

(c)          Extent of Amendments. Except as otherwise expressly provided
herein, the Credit Agreement and the other Loan Documents are not amended,
modified or affected by this Amendment. Each of the Company and the Parent
hereby ratifies and confirms that (i) except as expressly amended hereby, all of
the terms, conditions, covenants, representations, warranties and all other
provisions of the Credit Agreement remain in full force and effect, (ii) each of
the other Loan Documents are and remain in full force and effect in accordance
with their respective terms, and (iii) the Collateral and the Liens on the
Collateral securing the Obligations are unimpaired by this Amendment and remain
in full force and effect.

 

 -7-Eighth Amendment

 

 

(d)          Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.

 

(e)          Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and Lenders to enter into this Amendment, each of the Company and the
Parent represents and warrants that, as of the date hereof, it does not know of
any defenses, counterclaims or rights of setoff to the payment of any
Indebtedness of the Company or the Parent to Administrative Agent, Issuing
Lender or any Lender.

 

(f)          Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.

 

(g)          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York and applicable federal laws of
the United States of America.

 

(h)          Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.

 

SECTION 8.          NO ORAL AGREEMENTS. The rights and obligations of each of
the parties to the loan documents shall be determined solely from written
agreements, documents, and instruments, and any prior oral agreements between
such parties are superseded by and merged into such writings. This Amendment and
the other written Loan Documents executed by the Company, the Guarantors,
Administrative Agent, Issuing Lender and/or Lenders represent the final
agreement between such parties, and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements by such parties. There are
no unwritten oral agreements between such parties.

 

SECTION 9.          No Waiver. Each of the Company and the Parent hereby agrees
that no Event of Default and no Default has been waived or remedied by the
execution of this Amendment by the Administrative Agent or any Lender. Nothing
contained in this Amendment nor any past indulgence by the Administrative Agent,
Issuing Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Credit Agreement or the other Loan Documents, or (ii) shall
constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.

 

[Signature Pages Follow]

 

 -8-Eighth Amendment

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  LOAN PARTIES:       BREITBURN OPERATING L.P., a Delaware limited partnership  
  By: BreitBurn Operating GP, LLC, its general partner   BREITBURN ENERGY
PARTNERS L.P., a Delaware limited partnership     By: BreitBurn GP, LLC, its
general partner   BREITBURN OPERATING GP, LLC, a Delaware limited partnership  
BREITBURN FINANCE CORPORATION, a Delaware corporation   BREITBURN MANAGEMENT
COMPANY, LLC, a Delaware limited liability company   ALAMITOS COMPANY, a
California corporation   BREITBURN FLORIDA LLC, a Delaware limited liability
company     By: BreitBurn Operating L.P., its sole member       By: BreitBurn
Operating GP, LLC, its general partner   BREITBURN FULTON LLC, a Delaware
limited liability company   BEAVER CREEK PIPELINE, L.L.C., a Michigan limited
liability company   GTG PIPELINE LLC, a Virginia limited liability company  
MERCURY MICHIGAN COMPANY, LLC, a Michigan limited liability company   TERRA
ENERGY COMPANY LLC, a Michigan limited liability company   TERRA PIPELINE
COMPANY LLC, a Michigan limited liability company   PHOENIX PRODUCTION COMPANY,
a Wyoming corporation   PREVENTIVE MAINTENANCE SERVICES LLC, a Colorado limited
liability company

 

  By: /s/ James G. Jackson     James G. Jackson     Chief Financial Officer

 

Signature Page to Eighth Amendment

 

 

  PARENT GP:       BREITBURN GP, LLC,   a Delaware limited partnership        
By: /s/ James G. Jackson     James G. Jackson     Chief Financial Officer

 

Signature Page to Eighth Amendment

 

 

  WELLS FARGO BANK, NATIONAL
ASSOCIATION as Administrative Agent, Issuing
Lender, Swing Line Lender and a Lender         By: /s/ Michael Real     Michael
Real     Director

 

Signature Page to Eighth Amendment

 

 

  BANK OF MONTREAL,   as a Lender         By: /s/ Gumaro Tijerina     Name:
Gumaro Tijerina     Title: Director

 

Signature Page to Eighth Amendment

 

 

  THE BANK OF NOVA SCOTIA,   as a Lender         By: /s/ John Frazell     Name:
John Frazell     Title: Director

 

Signature Page to Eighth Amendment

 

 

  UNION BANK, N.A.,   as a Lender         By: /s/ Lara Sorokolit     Name: Lara
Sorokolit     Title: Vice President

 

Signature Page to Eighth Amendment

 

 

  BARCLAYS BANK PLC,   as a Lender         By: /s/ Vanessa A. Kurbatskiy    
Name: Vanessa A. Kurbatskiy     Title: Vice President

 

Signature Page to Eighth Amendment

 

 

  CITIBANK, N.A.,   as a Lender         By: /s/ Eamon Baqui     Name: Eamon
Baqui     Title: Vice President

 

Signature Page to Eighth Amendment

 

 

  ROYAL BANK OF CANADA,   as a Lender         By: /s/ Mark Lumkin, Jr.   Name:
Mark Lumpkin, Jr.   Title: Authorized Signatory

 

Signature Page to Eighth Amendment

 

 

  SOVEREIGN BANK, N.A.,   as a Lender         By: /s/ David O’Driscoll /s/ Mark
Connelly     Name: David O’Driscoll/ Mark Connelly     Title: Sr. Vice President
/ Sr. Vice President

 

Signature Page to Eighth Amendment

 

 

  THE ROYAL BANK OF SCOTLAND PLC   as a Lender         By: /s/ James L. Moyes  
  Name: James L. Moyes     Title: Authorized Signatory

 

Signature Page to Eighth Amendment

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender         By: /s/ Monte E. Deckerd
    Name: Monte E. Deckerd     Title: Senior Vice President

 

Signature Page to Eighth Amendment

 

 

  CREDIT SUISSE AG   CAYMAN ISLANDS BRANCH,   as a Lender       By: /s/ Vipul
Dhadda /s/ Michael Spaight   Name: Vipul Dhadda / Michael Spaight   Title:
Authorized Signatory / Authorized Signatory      

 

Signature Page to Eighth Amendment

 

 

  JPMORGAN CHASE BANK, N.A.,   as a Lender         By: /s/ Mark E. Olson    
Name: Mark E. Olson     Title: Authorized Officer

 

Signature Page to Eighth Amendment

 

 

  SUMITOMO MITSUI BANKING CORP.,   as a Lender         By: /s/ Shuji Yabe    
Name: Shuji Yabe     Title: Managing Director

 

Signature Page to Eighth Amendment

 

 

  TORONTO DOMINION (TEXAS) LLC,   as a Lender         By: /s/ Masood Fikree    
Name: Masood Fikree     Title: Authorized Signatory

 

Signature Page to Eighth Amendment

 

 

  BRANCH BANKING and TRUST Company,   as a Lender         By: /s/ Parul June    
Name: Parul June     Title: Vice President

 

Signature Page to Eighth Amendment

 

 

  COMPASS BANK,   as a Lender         By: /s/ Umar Hassan     Name: Umar Hassan
    Title: Vice President

 

Signature Page to Eighth Amendment

 

 

  COMERICA BANK,   as a Lender         By: /s/ Katya Evseev     Name: Katya
Evseev     Title: Assistant Vice President

 

Signature Page to Eighth Amendment

 

 

  CREDIT AGRICOLE CORPORATE AND   INVESTMENT BANK,   as a Lender         By: /s/
Sharada Manne     Name: Sharada Manne     Title: Managing Director           /s/
Mark A. Roche     Mark A. Roche     Managing Director

 

Signature Page to Eighth Amendment

 

 

  FIFTH THIRD BANK,   as a Lender         By: /s/ Helen Wiggins     Name: Helen
Wiggins     Title: Assistant Vice President

 

Signature Page to Eighth Amendment

 

 

  MIZUHO CORPORATE BANK, LTD,   as a Lender         By: /s/ Leon Mo     Name:
Leon Mo     Title: Authorized Signatory

 

Signature Page to Eighth Amendment

 

 

  ONE WEST BANK, FSB.,   as a Lender         By: /s/ Sean Murphy     Name: Sean
Murphy     Title: Executive Vice President

 

Signature Page to Eighth Amendment

 

 

  SUNTRUST BANK,   as a Lender         By: John Kovarik     Name: John Kovarik  
  Title: Vice President

 

Signature Page to Eighth Amendment

 

 

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Lender  Lender’s Share of 
Elected Commitment Amount   Lender’s 
Pro Rata Share   Wells Fargo Bank, National Association  $168,843,537.40  
 16.884353740% BMO Capital Markets Financing, Inc.  $70,721,042.24  
 7.072104224% The Bank of Nova Scotia, Houston Branch  $70,721,042.24  
 7.072104224% Union Bank, N.A.  $70,721,042.24    7.072104224% Citibank, N.A. 
$59,584,906.97    5.958490697% Royal Bank of Canada  $59,584,906.97  
 5.958490697% U.S. Bank National Association  $59,584,906.97    5.958490697% The
Royal Bank of Scotland PLC  $59,584,906.97    5.958490697% Barclays Bank PLC 
$59,584,906.97    5.958490697% Sovereign Bank  $52,244,897.96    5.224489796%
Credit Suisse, Cayman Islands Branch  $49,654,089.14    4.965408914% Toronto
Dominion (Texas) LLC  $39,723,271.31    3.972327131% JPMorgan Chase Bank, N.A. 
$39,723,271.31    3.972327131% Sumitomo Mitsui Banking Corporation 
$39,723,271.31    3.972327131% Branch Banking and Trust Company 
$12,500,000.00    1.250000000% Compass Bank  $12,500,000.00    1.250000000%
Comerica Bank  $12,500,000.00    1.250000000% Credit Agricole Corporate and
Investment Bank  $12,500,000.00    1.250000000% Fifth Third Bank 
$12,500,000.00    1.250000000% Mizuho Corporate Bank, Ltd.  $12,500,000.00  
 1.250000000% OneWest Bank, FSB  $12,500,000.00    1.250000000% SunTrust Bank 
$12,500,000.00    1.250000000% TOTAL  $1,000,000,000.00    100.000000000%

 

Schedule 2.01

 

